 21-10699-dsj Doc 116-1 Filed 07/09/21 Entered 07/09/21 16:56:29 Kossoff
Supplemental Submission In Opposition to Request for Production of Cert Pg 1 of 13
 21-10699-dsj Doc 116-1 Filed 07/09/21 Entered 07/09/21 16:56:29 Kossoff
Supplemental Submission In Opposition to Request for Production of Cert Pg 2 of 13
 21-10699-dsj Doc 116-1 Filed 07/09/21 Entered 07/09/21 16:56:29 Kossoff
Supplemental Submission In Opposition to Request for Production of Cert Pg 3 of 13
 21-10699-dsj Doc 116-1 Filed 07/09/21 Entered 07/09/21 16:56:29 Kossoff
Supplemental Submission In Opposition to Request for Production of Cert Pg 4 of 13
 21-10699-dsj Doc 116-1 Filed 07/09/21 Entered 07/09/21 16:56:29 Kossoff
Supplemental Submission In Opposition to Request for Production of Cert Pg 5 of 13
 21-10699-dsj Doc 116-1 Filed 07/09/21 Entered 07/09/21 16:56:29 Kossoff
Supplemental Submission In Opposition to Request for Production of Cert Pg 6 of 13
 21-10699-dsj Doc 116-1 Filed 07/09/21 Entered 07/09/21 16:56:29 Kossoff
Supplemental Submission In Opposition to Request for Production of Cert Pg 7 of 13
 21-10699-dsj Doc 116-1 Filed 07/09/21 Entered 07/09/21 16:56:29 Kossoff
Supplemental Submission In Opposition to Request for Production of Cert Pg 8 of 13
 21-10699-dsj Doc 116-1 Filed 07/09/21 Entered 07/09/21 16:56:29 Kossoff
Supplemental Submission In Opposition to Request for Production of Cert Pg 9 of 13
  21-10699-dsj Doc 116-1 Filed 07/09/21 Entered 07/09/21 16:56:29 Kossoff
Supplemental Submission In Opposition to Request for Production of Cert Pg 10 of 13
  21-10699-dsj Doc 116-1 Filed 07/09/21 Entered 07/09/21 16:56:29 Kossoff
Supplemental Submission In Opposition to Request for Production of Cert Pg 11 of 13
  21-10699-dsj Doc 116-1 Filed 07/09/21 Entered 07/09/21 16:56:29 Kossoff
Supplemental Submission In Opposition to Request for Production of Cert Pg 12 of 13
  21-10699-dsj Doc 116-1 Filed 07/09/21 Entered 07/09/21 16:56:29 Kossoff
Supplemental Submission In Opposition to Request for Production of Cert Pg 13 of 13
